                                                                                                       FILED
                                                                                              2018 Nov-05 PM 03:50
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                            UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


WILLIE MOODY, JR.,                                }
                                                  }
          Plaintiff,                              }
                                                  }
v.                                                }    Case No.: 2:18-cv-00435-RDP
                                                  }
CIRCLE K STORES, INC.,                            }
                                                  }
          Defendant.                              }


                                   MEMORANDUM OPINION

          This matter is before the court on Plaintiff’s Motion for Leave to File His First Amended

Class Action Complaint. (Doc. # 26). In the motion, Plaintiff seeks leave to amend his Complaint

pursuant to Federal Rule of Civil Procedure 15(a)(2). Defendant opposes the motion on the

grounds that amendment is futile because this case is moot. The court disagrees. And, because

the case is not moot, justice requires the court to “freely give leave” for Plaintiff to amend his

Complaint. Fed. R. Civ. P. 15(a)(2). Plaintiff’s motion to amend is therefore due to be granted.

     I.   Background

          Plaintiff Willie Moody, Jr. commenced this action against Circle K Stores, Inc. (“Circle

K”) on March 20, 2018, asserting a single claim under Title III of the Americans with

Disabilities Act (“ADA”), 42 U.S.C. § 12181 et seq., and seeking declaratory and injunctive

relief. (Doc. # 1). On August 1, 2018, the court held a scheduling conference in this case. (Doc.

# 25). Following the scheduling conference, the court ordered the parties to meet to inspect

Defendant’s premises and gave the parties until September 14, 2018 to join additional parties and

to amend the pleadings. (Id.). On September 14, 2018, Plaintiff moved for leave to file his First



                                                  1
Amended Class Action Complaint (“Amended Complaint”). (Doc. # 26). Defendant opposes the

motion. (Doc. # 30).

       In his proposed Amended Complaint, Moody and three other named plaintiffs seek relief

on behalf of themselves and a class of similarly situated individuals who use wheelchairs for

mobility. (Doc. # 26-1 at ¶ 73). Specifically, Plaintiffs seek a permanent injunction directing

Circle K and its parent company, Alimentation Couche-Tard, Inc., to remove the architectural

barriers described in the Amended Complaint and to bring their facilities into full compliance

with the ADA. (Doc. # 26-1 at 62). The architectural barriers described in the Amended

Complaint include both barriers outside of Circle K Stores and barriers within the interiors of the

stores. (Id. at 25-53). For example, Plaintiff seeks the remediation of external barriers such as the

lack of an accessible route from the nearest fuel dispenser to the store entrance, the non-level

surfaces of designated handicap-accessible parking spaces, and the distance of some designated

handicap-accessible parking spaces from the store entrance. (Id.). Additionally, Plaintiff seeks

the remediation of internal barriers such as self-service beverage dispensers that exceed

maximum reach-range requirements, counters and self-service shelves for food, condiments, and

tableware that exceed maximum reach-range requirements, and cashier counters that exceed

maximum reach-range requirements. (Id.).

       Prior to this litigation, Circle K entered into a settlement agreement to resolve a previous

ADA lawsuit against it: Badger v. Circle K Stores, Inc., No. 2:16-cv-01185-DSC-RCM (W.D.

Pa. filed Aug. 8, 2016). Under the terms of the agreement (the “Badger Agreement”), Circle K

agreed to “spend up to $500,000.00 per year to maintain or achieve substantial compliance with

the ADA related to accessibility of common areas, parking lots, and access routes, as well as,

interior accessibility features, of its Retail Stores in the United States . . . .” (Doc. # 30-1 at 8,



                                                  2
§ 4.1). The settlement agreement provided for a compliance period of fifteen years from the

agreement’s effective date (Id. at 9, §§ 4.3, 4.4), and the district court retained jurisdiction to

enforce the settlement, see Badger, No. 2:16-cv-01185-DSC-RCM (Doc. # 19). Circle K argues

the Badger Agreement renders Plaintiff’s proposed Amended Complaint moot and thus that

leave to amend should be denied as futile.

 II.     Standard of Review

         A federal court “should freely give leave” to amend a pleading “when justice so

requires.” Fed. R. Civ. P. 15(a)(2). This standard requires district courts to grant leave to amend

a judicial complaint “[i]f the underlying facts or circumstances relied upon a by a plaintiff may

be a proper subject of relief.” Foman v. Davis, 371 U.S. 178, 182 (1962). The denial of an

opportunity to amend a pleading must be justified by some reason, “such as undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

the amendment, [or] futility of amendment.” Id. A district court may deny leave to amend a

complaint because of futility if it concludes that the proposed amended complaint would not

survive a motion to dismiss. Coventry First, LLC v. McCarty, 605 F.3d 865, 870 (11th Cir.

2010).

III.     Analysis

         Circle K claims Plaintiff’s proposed Amended Complaint is futile because it is moot and

thus urges the court to deny Plaintiff leave to amend. In particular, Circle K contends that

Plaintiff’s Amended Complaint is rendered moot by the settlement of a previous ADA lawsuit

against Circle K: Badger v. Circle K Stores, Inc., No. 2:16-cv-01185-DSC-RCM (W.D. Pa. filed

Aug. 8, 2016). The Badger Agreement required Circle K to “spend up to $500,000.00 per year to



                                                3
maintain or achieve substantial compliance with the ADA related to accessibility of common

areas, parking lots, and access routes, as well as, interior accessibility features, of its Retail

Stores in the United States . . . .” (Doc. # 30-1 at 8, § 4.1). Because the settlement covered all of

Circle K’s U.S. stores, Circle K argues the settlement provides Plaintiff with all the relief he

seeks in this lawsuit and therefore renders this case moot.1 See Troiano v. Supervisor of

Elections, 382 F.3d 1276, 1282 (11th Cir. 2004) (“[A] case is moot when it no longer presents a

live controversy with respect to which the court can give meaningful relief.”).

         This case is controlled by Haynes v. Hooters of Am., LLC, 893 F.3d 781 (11th Cir. 2018).

There, a visually impaired plaintiff who used software to read and navigate internet websites

sued Hooters restaurants under the ADA because its website was not compatible with the

plaintiff’s software. Hooters, 382 F.3d at 782-83. The plaintiff sought an injunction requiring

Hooters to (1) alter its website to make it accessible to, and usable by, individuals with

disabilities to the full extent required by the ADA and (2) continually update and maintain its

website to ensure that it remains fully accessible to, and useable by, visually impaired

individuals. Id. at 783. Hooters argued the plaintiff’s case was moot because of a prior settlement

agreement that resolved an earlier lawsuit against Hooters. Id. The settlement agreement required

Hooters to place an accessibility notice on its website within six months and to improve access

on its website within twelve months to conform to the recognized industry standard for website


1
  Though couched in terms of “mootness,” Circle K’s arguments are the type one would expect to hear if the parties
in Badger had settled the very claims asserted here as part of a class-wide settlement under Federal Rule of Civil
Procedure 23(e). And because the earlier Badger case was indeed a putative class action, see Badger, No. 2:16-cv-
01185-DSC-RCM (Doc. # 1), the court is in one sense puzzled by the fact that Circle K must resort to a mootness
argument at all in this case. Evidently, however, the parties in Badger failed to seek certification of a settlement
class under Rule 23(b)(1) or 23(b)(2) before dismissing those putative class claims. Had they settled with a class,
and had the Badger court approved such a settlement as fair, reasonable, and adequate under Rule 23(e)(2) and sent
notice to the class pursuant to Rule 23(e)(1), the settlement would have bound any class member who failed to
object to the settlement, including (arguably) the plaintiff in this case, who, like the named plaintiff in Badger, uses
a wheelchair. In any event, because there was no certification of a settlement class in the Badger litigation, all Circle
K is left with now is (as explained below) a losing mootness argument.

                                                           4
accessibility. Id. Based on the prior settlement agreement, the district court dismissed the

plaintiff’s complaint as moot. Id.

       The Eleventh Circuit reversed, holding that the case was not moot for three separate

reasons. First, though Hooters may well have been in the process of updating its website to

comply with the ADA, there was “nothing in the record demonstrating that Hooters [had]

successfully done so.” Id. at 384. The court thus concluded that “it cannot be said that the issues

are no longer ‘live’ or that the parties lack a legally cognizable interest in the outcome.” Id.

Second, some of the relief the plaintiff sought in the instant lawsuit was different from the relief

afforded by the prior settlement. Id. Nothing in the prior settlement required Hooters to

“continually update and maintain its website to ensure that it remains fully accessible,” as the

injunction the plaintiff sought would have. Id. (emphasis in original). Thus, even if the prior

settlement supplied the plaintiff with much of the relief he sought, there was “still a live

controversy about whether [the plaintiff could] receive an injunction to force Hooters to make its

website ADA compliant or to maintain it as such.” Id. Third and finally, the plaintiff was not a

party to the prior settlement agreement and thus could not enforce the agreement if Hooters

chose not to remediate its website in accordance with the agreement. Id.

       For all the reasons explained in Hooters, Plaintiff’s proposed Amended Complaint is not

moot. There is nothing in the record indicating that Circle K has fully remediated the specific

alleged ADA violations at the particular stores mentioned in Plaintiff’s Amended Complaint.

(And indeed, it would be surprising if Circle K had, given the fifteen-year compliance period in

the Badger Agreement.) Moreover, the Badger Agreement only requires Circle K to spend up to

$500,000 annually to remediate ADA violations at its stores, which does not in any way

guarantee that the specific violations at particular stores Plaintiff complains of will be remedied



                                                 5
within the fifteen-year compliance period.2 The Badger Agreement did not “‘grant the precise

relief sought by [Plaintiff] in this case’” and therefore does not moot this case. Id. (quoting

Wright v. Giuliani, 230 F.3d 543, 547 (2d Cir. 2000)). Finally, Plaintiff was not a party to the

Badger Agreement and so cannot enforce the agreement should Circle K fail to comply with it.

         Circle K attempts to distinguish the Badger Agreement from the prior settlement

agreement in Hooters on the grounds that the Badger court retained jurisdiction to enforce the

settlement whereas the prior district court in Hooters did not. Hooters, 382 F.3d at 783. But

though the Hooters court noted in its statement of the facts that the district court overseeing the

prior settlement did not retain jurisdiction to enforce the settlement, it did not rely on that fact in

its analysis section at all. Id. at 783-84. Instead, the court relied solely on the fact that the

plaintiff was not a party to the prior settlement agreement and thus could not enforce the

agreement (even if the district court had retained jurisdiction) in concluding that the case was not

moot. Id. at 784-85. And in any event, the first two reasons given by the Hooters court (a lack of

record evidence showing that the sought-after remediation has been fully achieved and

differences in the relief presently sought by Plaintiff and previously obtained by third parties) are

sufficient to find here that Plaintiff’s proposed Amended Complaint is not moot.

IV.      Conclusion

         After careful consideration, and for the reasons explained above, Plaintiff’s Motion for

Leave to File His First Amended Class Action Complaint (Doc. # 26) is due to be granted.

Plaintiff is hereby granted leave to file his Amended Complaint pursuant to Federal Rule of Civil

Procedure 15(a)(2). An Order consistent with this Memorandum Opinion will be entered.


2
  As further evidence that Plaintiff’s case is not moot, Plaintiff evidently intends to seek injunctive relief that will
require Circle K to remedy alleged ADA violations within a much shorter time period than the Badger Agreement
permits. See (Doc. # 33 at 6) (calling the fifteen-year compliance period in the Badger Agreement “completely
unsatisfactory”).

                                                           6
DONE and ORDERED this November 5, 2018.



                              _________________________________
                              R. DAVID PROCTOR
                              UNITED STATES DISTRICT JUDGE




                                7
